                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

DAVID SPARKS                                                                          PLAINTIFF

vs.                           Civil No. 2:18-cv-02191

ANDREW SAUL,                                                                       DEFENDANT
Commissioner, Social Security Administration


                                          JUDGMENT


       Comes now the Court on this the 28th day of October 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security Administration

is AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
